DETAILED ACTION
Status of Claims
	Claims 1-4 and 10-18 are pending.
	Claim 4 is withdrawn from consideration.
	Claims 5-9 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 
Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 



Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “wherein in the plate” may be more appropriately written as “wherein the plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the phrase “and that have centers which are out of alignment with each other on all arbitrary radii on the plate” is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification provides sufficient support for centers which are out of alignment on an arbitrary radius on the plate, however, the original specification does not support centers out of alignment on all arbitrary radii.  Although an arbitrary radius may be a random radius on the plate, the original specification does not support all radii. All arbitrary radii is inclusive of a radius for example that is along a right side of the plate which is inclusive of circular pores that are in alignment.
Regarding claims 13 and 18, the phrase “wherein there are no adjacent circular pores having centers which are in alignment on any one of the arbitrary radii” is not sufficiently supported in the original specification.  The specification does not indicate that any or all adjacent circular pores have centers which are not in alignment on any one of the arbitrary radii.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelstein (US 6,106,687).
Regarding claim 1, Edelstein discloses a baffle plate (10) that is arranged between a target element (20) and a metallic block (18) in a plating tank (= a plate that is arranged between a substrate and an anode in a plating tank), the baffle (10) having a plurality of openings (14) (Figures 1-2, Col. 3 lines 41-49) (= the plate having a plurality of circular pores on each one of at least three reference circles that are concentric with each other and centered on the plate and that are different from each other in diameter),
The plurality of openings (14) being slightly skewed or offset (Figures 1-2, Col. 3 lines 41-49) (= the plurality of circular pores including three circular pores that are arranged respectively on adjacent three of the at least three reference circles and that have centers which are out of alignment with each other on all arbitrary radii on the plate that are inclusive of circular pores). 
Regarding claim 2, Edelstein discloses wherein the plurality of circular pores are arranged at an equal pitch along a circumferential direction of a corresponding one of the at least three reference circles (Figure 1). 
Regarding claim 3, Edelstein discloses wherein a difference between a diameter of an arbitrary one of the at least three reference circles and a diameter of adjacent another one of the at least three reference circles is constant (Figure 1).  
Regarding claim 10, Edelstein discloses wherein each of the three circular pores have no substantial variation in size (Figure 1). 
	Regarding claim 11, Edelstein discloses wherein the plate comprises only circular pores that are substantially the same size (Figure 1). 
Regarding claim 12, Edelstein discloses wherein the plate comprises no openings larger than the circular pores (Figure 1). 
	Regarding claim 13, Edelstein discloses wherein there are no adjacent circular pores having centers which are in alignment on any one of the arbitrary radii.  
	Regarding claim 14, Edelstein discloses the claimed invention as applied above.  Edelstein discloses wherein the plurality of openings (14) have centers which are out of alignment with each other on an arbitrary radius on the plate that is inclusive of circular pores, wherein the plate comprises no openings larger than the circular pores (Figure 1). 
	Regarding claim 15, Edelstein discloses wherein each of the three circular pores have no substantial variation in size (Figure 1).
Regarding claim 16, Edelstein discloses the claimed invention as applied above.  Edelstein discloses wherein the plurality of openings (14) have centers which are out of alignment with each other on an arbitrary radius on the plate that is inclusive of circular pores, wherein the plate comprises only circular pores that are substantially the same size (Figure 1).
Regarding claim 17, Edelstein discloses wherein the plate (10) comprises no openings substantially larger than the circular pores (Figure 1). 
Regarding claim 18, Edelstein discloses wherein there are no adjacent circular openings having centers which are in alignment on the arbitrary radius (Figure 1). 
Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shii et al. (JP 2019-108605).
Regarding claim 14, Shii discloses a cover (110) that is arranged between an object to be plated (40) and an anode (200) in a plating tank (20) (= a plate that is arrangeable between a substrate and an anode in a plating tank), the cover (110) having a plurality of through-holes (114) (Figures 2, 4) (= the plate having a plurality of circular pores on each one of at least three reference circles that are concentric with each other and centered on the plate and that are different from each other in diameter),
The plurality of through-holes (114) being offset (Figure 4) (= the plurality of circular pores including three circular pores that are arranged respectively on adjacent three of the at least three reference circles and that have centers which are out of alignment with each other on an arbitrary radius on the plate that is inclusive of circular pores, wherein the plate comprises no openings larger than the circular pores). 
Regarding claim 15, Shii discloses wherein each of the three circular through-holes have no substantial variation in size (Figure 4). 

Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be specifically addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795